Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-201
                       Lower Tribunal No. 19-34890
                          ________________


                         William L. Ramos, Jr.,
                                  Appellant,

                                     vs.

                         Michael Halpern, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

     Law Office of Hugh J. Morgan, and Hugh J. Morgan; Steven M.
Goldsmith, P.A., and Steven M. Goldsmith (Boca Raton), for appellant.

      Waldman Barnett, P.L., and Glen H. Waldman and Marlon Weiss, for
appellee.


Before EMAS, HENDON and BOKOR, JJ.

     EMAS, J.
      In related case 3D20-738, William L. Ramos, Jr. appealed the trial

court’s final judgment dismissing, with prejudice, his four-count amended

complaint for failing to post a bond in accordance with the terms of a

revocable trust agreement that formed the subject of the litigation. We held

that the trial court erred in dismissing the complaint with prejudice, and

further erred in dismissing Count Four at all. We reversed the final judgment,

reinstated Count Four, and directed that the dismissal of Counts One, Two

and Three be without prejudice. We remanded the cause to the trial court for

further proceedings consistent with that opinion. See Ramos v. Halpern, 46

Fla. L. Weekly D2582 (Fla. 3d DCA December 1, 2021).

      While that appeal was pending in this court, the trial court adjudicated

Halpern’s trailing motion for attorney’s fees and costs, premised upon his

status as the prevailing party.    The trial court granted the motion and

awarded attorney’s fees and costs to Halpern, resulting in the order on

appeal in the instant case.

      Appellee Halpern properly and commendably concedes that, based

upon our reversal of the trial court’s final judgment of dismissal, we must

likewise reverse the order awarding attorney’s fees and costs. See Dooley

& Mack Constructors, Inc., v. Buildtec Const. Grp., Inc., 983 So. 2d 1243




                                      2
(Fla. 3d DCA 2008) (citing Marty v. Bainter, 727 So. 2d 1124 (Fla. 1st DCA

1999)).

     We reverse the order awarding attorney’s fees and costs and remand

this cause for further proceedings.




                                      3